The City of Fort Lauderdale under authority of its special legislative charter (Chapter 10552, Special Acts of 1925) issued $2,000,000.00 of its bonds for the purpose of paying part of the cost of construction of a harbor project originally known as "Lake Mabel" but now designated as "Port Everglades." These bonds were issued and sold and some of them are held by relator, in the amounts and numbers shown in the alternative writ of mandamus.
The respondents are officials of the Broward County Port District which was originally created under Chapter 12562, Special Acts of 1927. The district now exists under authority of Chapter 15107, Special Acts of 1931. It is shown *Page 54 
by the record here that the district as originally created and as it now exists embraced 427,520 acres of land constituting the south 14 miles of Broward County extending from the Atlantic Ocean westward through the Everglades for a distance of fifty miles. Embraced within the district at the time of its creation were the municipalities of Fort Lauderdale, Hollywood, Dania, Davie and Hallandale. The moneys derived from the sale of the bonds issued by the City of Fort Lauderdale were contributed to and expended as part of a fund raised by Fort Lauderdale, Hollywood and certain private interests to construct a harbor known as "Port Everglades" and works incident thereto. The harbor project as finally completed and put into operation, has been taken over as the property of Broward County Port District which as a consideration for the transfer of this asset to it, assumed and agreed to pay the Fort Lauderdale bonds whose proceeds were used toward its construction. Chapter 15107, Special Acts of 1931, expressly recognized and validated the assumption on this basis.
So the bonds of the City of Fort Lauderdale held by relator not having been paid either by the original obligor or by the Broward County Port District, this suit in mandamus was brought against the Broward County Port District to enforce and cause the district to carry out its assumption obligation by making provisions for the payment of the bonds so assumed. Respondents resist any attempt to make the district pay the bonds in question, setting up as defenses certain matters which they assert to show that the assumed bonds were unconstitutionally issued and therefore should not be paid.
But whether the bonds as originally issued by the City of Fort Lauderdale were valid or invalid in their inception, *Page 55 
it appears beyond cavil that the moneys derived from such bonds were actually used toward the execution of the harbor project for which such bonds were issued, and that the project as completed and put into actual operation, has been transferred to, accepted by, and is being used for, the special utility and benefit of the Broward County Port District.
In Chapter 15107, Special Acts of 1931, in Section 5 thereof, the Legislature has in contemplation of law determined that the Broward County Port District has been specially benefited to the extent of the amount of the unpaid bonds of Fort Lauderdale and Hollywood originally issued for the purpose of carrying out the harbor project on the credit and responsibility of the municipalities alone, whose bonds have been assumed by the Broward County Port District. That such an assumption of the debt growing out of the cost of constructing a project which has been taken over as an asset by a new and enlarged district for its benefit, may be constitutionally imposed as a means of protecting the creditors of the original obligors on the bonds, as well as a means of requiring payment to be made for the asset taken over, seems hardly open to serious challenge, especially when the transferee still claims to hold and enjoy the benefit of that for which the burden of assumption was imposed. The principle to be applied in such case is in its essence no different from that applied in this state so recently as in Harwell v. Hillsborough County, 111 Fla. 361,149 Sou. Rep. 547. See also Key West Wharf  Coal Co. v. Porter, 63 Fla. 448, 58 Sou. Rep. 599, Ann. Cas. 1914A, 173n, where a similar principle was applied to the assumption of a mortgage as part of the consideration for a conveyance of the mortgaged property.
We find this case no different in substance from its companion *Page 56 
case of State, ex rel. Harry C. Davis, v. Ryan, et al., as and constituting Broward County Port Authority, and upon the authority of that decision it is herein determined that relator in this case is entitled to a peremptory writ notwithstanding the demurrer to the alternative writ and the relator's special return filed thereto subject to a ruling on the demurrer.
Inasmuch, however, as the 1932 tax roll has been released from the operation of the alternative writ herein, an opportunity should be given relator to so amend the alternative writ herein as to make the relief herein and hereby awarded him effective, pending which no formal judgment for a peremptory writ will be entered.
Peremptory writ awarded on condition of amendment of alternative writ.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., not participating because of illness.